Citation Nr: 0704384	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  02-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1940 to 
June 1945.  He died in January 2001.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of February 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death, eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, and special monthly 
pension for a surviving spouse on the basis of need for aid 
and attendance or on account of being housebound.

In February 2002 the RO granted entitlement to Dependents' 
Educational Assistance, and affirmed the determinations 
previously entered.

In May 2003 the RO granted entitlement to special monthly 
pension benefits for a surviving spouse based on the need of 
aid and attendance.

In April 2004, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2001.  The certificate of 
death lists the immediate cause of death as acute myocardial 
infarction.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected at a 100 percent disability rating for generalized 
anxiety neurosis; and service-connected at zero percent for 
second degree pes planus and left mild varicocele.  

4.  There is no competent medical evidence that shows that 
the cause of the veteran's death was related to his military 
service, or to any of his service-connected disabilities. 


CONCLUSION OF LAW
 
The veteran's death was not caused, or substantially or 
materially contributed to, by an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS   

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, January 2003, January 2004 and May 2004 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for the veteran's 
cause of death have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.
 
Neither the appellant nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records and opinions, 
non-VA medical records and opinions, and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).

The veteran was granted service connection at a 100 percent 
disability rating in August 1996 for a generalized anxiety 
neurosis.  The appellant contends that service connection for 
the cause of the veteran's death should be granted on the 
basis that his fatal acute myocardial infarction in January 
2001 was hastened by his severe level of anxiety.    

In a November 2005 report, a VA physician observed that, with 
respect to the cause of death as related to the veteran's 
chronic stress, there were several studies in the past 
evaluating stress causing vascular problems or hypertension, 
which could no longer be done because medical therapy of 
these problems had improved and improved the course of these 
conditions.  The VA physician indicated that the studies that 
were done involved much younger patients than the veteran, 
and therefore had limited application.  He stated that the 
fact that the veteran lived to be 81 was evidence against 
stress being a factor.  He stated that, while blood pressure 
may be temporarily exacerbated by stress, it does not cause 
hypertension, and while stress may alter risk factors for 
coronary artery disease, it does not cause coronary artery 
disease.  He stated that there is only weak evidence 
supporting an association between psychiatric illness and the 
risk for cardiovascular disease.  Based on the information 
presented and the literature reports contained in the claims 
file, it was his opinion that the veteran's coronary artery 
disease and hypertension were not caused by or the result of 
his chronic neurosis.

February 2001, June 2001 and June 2005 letters from a private 
physician reflect his opinion that the veteran's anxiety lead 
to his fatal acute myocardial infarction.  While these 
letters provide the private physician's opinion concerning 
the veteran's cause of death, it is clear from these letters 
that the private physician did not review the veteran's 
claims file in formulating his opinion, nor did he offer any 
rationale for that opinion.

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  The Court has found that the Board may consider 
a physician's opinion to be of less weight and credibility 
when the basis of the opinion is shown to be less than 
complete or contradicted by other evidence.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Based upon the lack 
of any rationale, the Board finds the private physician's 
opinions are of limited probative value.

On the other hand, the VA examiner thoroughly reviewed the 
veteran's claims file, including all clinical records, prior 
to rendering an opinion as to the cause of the veteran's 
death.  The examiner provided a thorough rationale for all 
conclusions and opinions and, consequently, the Board finds 
the VA examiner's opinion to be of significant probative 
value. 
Lay statements from the veteran's wife were submitted to the 
record.  In terms of these statements, she, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.   See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the medical evidence is against the 
appellant's contention of an etiological relationship between 
the cause of the veteran's death, acute myocardial 
infarction, and his service-connected generalized anxiety 
neurosis; there is no doubt to be resolved; and service 
connection for the cause of the veteran's death is not 
warranted.   


ORDER

Service connection for the veteran's cause of death is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


